Evans, P. J.
This case is controlled by the rulings made in the cases of Central Georgia Power Company v. Stubbs, Central Georgia Power Company v. Pope, and Central Georgia Power Company v. Fincher, on all points save that of the special demurrer to the allegation respecting damages on account of loss of services of the plaintiff’s children. Such allegation was wanting in definiteness, and the special demurrer should have been sustained. See ante, 172 (80 S. E. 636), et seq.

Judgment affirmed in part and reversed in part, with direction.


All the Justices concur.